COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Michael Francis Palma v. Harris County Appraisal Review
                            Board

Appellate case number:      01-17-00705-CV

Trial court case number:    2017-32712

Trial court:                113th District Court of Harris County

       Appellant, Michael Francis Palma, has filed a notice of the appeal of the trial
court’s final judgment granting appellee Harris County Appraisal Review Board’s plea to
the jurisdiction and dismissing the case for want of jurisdiction without prejudice. A
clerk’s record was filed in this appeal on November 7, 2017. Palma has filed a “Motion
for Corrected Record,” asserting that certain records were not transferred to this Court
and requesting a supplemental record. “If a relevant item has been omitted from the
clerk’s record . . . any party may by letter direct the trial court clerk to prepare, certify,
and file in the appellate court a supplement containing the omitted item.” TEX. R. APP. P.
34.5(c)(1); see id. 34.5(c)(3) (“Any supplemental clerk’s record will be part of the
appellate record.”). Appellant may request the trial court clerk to prepare and file a
supplemental clerk’s record that contains any omitted items. Accordingly, we dismiss as
moot appellant’s motion filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: November 21, 2017